Case 1:18-cv-02351-RBJ Document 34-5 Filed 11/16/18 USDC Colorado Page 1 of 3




                EXHIBIT D
    TO DECLARATION OF KYLE S. PIETARI
 IN SUPPORT OF FARMLAND PARTNERS INC.’S
 OPPOSITION TO ROTA FORTUNAE’S MOTIONS
                TO DISMISS
Case 1:18-cv-02351-RBJ Document 34-5 Filed 11/16/18 USDC Colorado Page 2 of 3




                                                           360 South Garfield Street
                                                           6th Floor Denver, CO 80209
                                                           T 303-333-9810 F 303-333-9786

                                                           DENVER – BOULDER
                                                           fostergraham.com




                                         November 12, 2018

VIA EMAIL

Michael Birnbaum, Esq.
Morrison Foerster, LLP
250 West 55th Street
New York, NY 10019-9601
MBirnbaum@mofo.com


Re:        Farmland Partners v. Rota Fortunae—discovery request

Dear Michael:

        Thank you for your November 6, 2018 letter regarding FPI’s request for discovery. We have
discussed your renewed request for informal discovery with our client. It remains our position that
discovery at this point is not warranted because your proposed discovery requests do not go to
remand or jurisdiction and further, because FPI cannot satisfy the “good cause” standard necessary
for discovery under the TCPA.

        As you know, the TCPA’s default rule staying all discovery has one limited exception:
where the nonmovant shows “good cause” to diverge from the statutory protections, the trial
court may permit “specific and limited discovery that is relevant to the motion . . . .” TEX. CIV.
PRAC. & REM. CODE § 27.006(b). “Good cause” is not defined within the statute, so that phrase
takes the meaning as it is ordinarily applied. See TEX. GOV’T CODE § 311.011(b). Previous cases
interpreting “good cause” in this context have found the nonmovant did not establish the
requisite good cause for discovery when the proposed discovery was sought to enable to
nonmovant to “defend the motion to dismiss . . .”; or to enable nonmovant to obtain proof of the
nonmovant’s version of events. In re D.C., 05-13-00944-CV, 2013 WL 4041507, at *1 (Tex.
App.—Dallas Aug. 9, 2013, no pet.) (Discovery to ground a defense to the motion “is not
sufficient to show good cause under the terms of the statute.”); Bilbrey v. Williams, No. 02-13-
332-CV, 2015 WL 1120921, at *15 (Tex. App.—Fort Worth Mar. 12, 2015, no pet.) (rejecting
complaint about rejected discovery request sought “to support [nonmovant’s] version of events”
as not establishing “the requisite good cause for discovery”).

       Further, proposed discovery “to investigate potential claims related to an article about
MagneGas by an anonymous author, The Pump Stopper’” on SeekingAlpha.com was found to be
inappropriate under the TCPA. In re Elliott, 504 S.W.3d 455, 457, 465 (Tex. App.—Austin
{00638754.DOCX / 1 }
Case 1:18-cv-02351-RBJ Document 34-5 Filed 11/16/18 USDC Colorado Page 3 of 3




2016, no pet.) (“The district court’s order granting MagneGas’s Rule 202 petition was not
the ‘specified and limited discovery relevant to the TCPA motion to dismiss’ that the Act
contemplates.”).

        In light of the foregoing, Rota Fortunae declines to answer discovery at this juncture in
the case. If you wish to discuss the matter further, please contact us.


                                              Very truly yours,




                                              Katherine Roush




{00638754.DOCX / 1 }                   fostergraham.com
